Citation Nr: 0516249	
Decision Date: 06/15/05    Archive Date: 06/27/05

DOCKET NO.  99-00 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
lumbar spine disorder.

2.  Entitlement to an increased disability rating for the 
residuals of a crush injury to the left ilium crest and pubic 
ramus, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Jenny Y. Twyford, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty from September 1951 to June 
1953.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In August 2000, the Board remanded the case for additional 
development. 

In an October 2003 decision, the Board denied the veteran's 
claims.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
March 2005, the Court issued an Order which vacated the 
October 2003 Board decision and remanded the case to the 
Board for proceedings consistent with the Joint Motion for 
Remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Joint Motion noted that complete records of the veteran's 
hospitalization at the VA Hospital in Pittsburgh, 
Pennsylvania, from August 8, 1956, to February 21, 1957, had 
not been obtained.  Such records are necessary for 
determining whether the veteran's claim for service 
connection for a lumbar spine disorder should be reopened.  
Accordingly, those records should be requested.

Additionally, the Joint Motion indicated that the August 2002 
VA examiner's opinion did not address the relationship 
between the level of severity of the veteran's service 
connected residuals of crush injury to the left ilium crest 
and pubic ramus and his intercurrent injury sustained in 
approximately 1990.  Since the August 2002 VA examination 
report was not in compliance with either the August 2000 
Board remand or the July 2002 examination request, a new VA 
orthopedic examination is necessary.

The Board is responsible for entering the final decision on 
behalf of the Secretary in claims for entitlement to 
veterans' benefits, see 38 U.S.C.A. § 7104(a), and as such, 
remand instructions to the RO in an appealed case are neither 
optional nor discretionary.  See e.g. Stegall v. West, 11 
Vet. App. 268 (1998) (The United States Court of Appeals for 
Veterans Claims vacated and remanded a Board's decision 
because it failed to ensure that the regional office achieved 
full compliance with specific instructions contained in a 
Board remand).

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should contact the Pittsburgh, 
Pennsylvania, VA Medical Center and obtain 
all available records pertaining to the 
veteran's hospitalization there from 
August 8, 1956, to February 21, 1957.  If 
it is determined that the records are in 
another location, necessary steps should 
be taken to obtain them therefrom.  All 
records obtained should be associated with 
the claims folder.

2.  The RO should schedule the veteran for 
a VA orthopedic examination to determine 
the nature and extent of disability due 
solely to the service-connected residuals 
of crush injury to the left ilium crest 
and pubic ramus.  The examination report 
must include an opinion addressing the 
relationship between the level of severity 
of the residuals of a fractured pelvis and 
the intercurrent injury sustained in 
approximately 1990.  The claims folder and 
a copy of this remand must be made 
available to, and reviewed by the examiner 
prior to the examination.  All diagnostic 
tests and studies deemed necessary by the 
examiner, to include radiological studies 
should be conducted.  All pertinent 
symptomatology and findings should be 
reported in detail.  The examiner should 
review the results of any testing prior to 
completion of the report.  The report of 
the examination should be comprehensive 
and the examiner should reconcile any 
findings with the evidence of record, 
including the February 1996 and August 
2002 VA examination reports.  The examiner 
should provide complete rationale for all 
conclusions reached.

3.  Following the above, the RO should 
readjudicate the veteran's claims for an 
increased rating for residuals of crush 
injury of the left ilium crest and pubic 
ramus, and whether new and material 
evidence has been received to reopen the 
claim for entitlement to service 
connection for a lumbar spine disorder.  A 
supplemental statement of the case should 
be provided to the veteran and his 
representative, and they should be given 
an adequate period of time in which to 
respond.  Then, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 




2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




